 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)Motor Inn of Perrysburg, Inc. d/b/a Holiday Inn ofPerrysburg, Ohio and Hotel & Restaurant Employ-ees and Bartenders Union, Local 868, AFL-CIO.Cases 8 CA 9873, 8 CA 9982, 8 CA 10070. 8CA-10309, and 8 CA-10318July 2. 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEIMBERS JENKINSAND PNEI.()On December 21, 1978, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief'.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Motor Inn of Perrysburg,Inc. d/b/a Holiday Inn of Perrysburg, Ohio, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order.IT IS FURTHER ORDERED that the complaint allega-tions not specifically found herein be, and theyhereby are, dismissed.i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.DECISIONSIAMENT ()OF TllI1 CASELEONARD M. WAGMAN, Administrative Law Judge:Upon a charge filed by Hotel & Restaurant Employees andBartenders Union, Local 868, AFL-CIO, referred to hereinas the Union, in Case 8-CA-9873 and subsequent chargesfiled by the same union in Cases 8 CA 9982, 10070, 10309.and 10318 on various dates in 1976, the General Counsel ofthe National Labor Relations Board, by the Regional Di-rector of' the Board's Region 8, issued a consolidated com-plaint on June 4, 1976, and a second consolidated com-plaint on September 30, 1976. against Holiday Inn ofPerrysburg. Inc. d/b/a Holiday Inn of Perrysburg, Ohio.referred to herein as Respondent, alleging that Respondenthad engaged in unfair labor practices within the meaning ofSection 8(a)( ). (3), and (5) of the National Labor RelationsAct, as amended, herein called the Act. Respondent an-swered, denying commission of' the alleged unlawful con-duct.Pursuant to notice. a hearing was held before me in To-ledo, Ohio, on 22 days during January, February. andMarch 1977. Post-hearing briefs were submitted by theGeneral Counsel, the Charging Party. and Respondent.Upon the entire record in this case. my consideration ofthe briefs, and from my observation of the demeanor of thewitnesses, I make the following:FINIIN(,S OF FA(I1. IIFE BUSINSS ()F RSP(ON)EN IRespondent, Motor Inn of Perrysburg, Inc. d/b/a Hioli-day Inn of Perrysburg, Ohio, is an Ohio corporation whichoperates a motel. restaurant, and bar in a single location atPerrysburg. Ohio. where it provides motel accommodationsand engages in the retail sale of food, beverages, and relatedservices. In the course and conduct of its business opera-tions. Respondent annually receives gross revenues in ex-cess of $500.000. Respondent also annually receives goodsvalued in excess of $6,000 at its Perrysburg. Ohio, facilitiesdirectly from points located outside the State of Ohio. Re-spondent admits, and I find from the foregoing commercedata, that Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.1. IIiF l.ABOR )R(iANIZAIION INVOLVEDRespondent concedes, and I find, that Hotel & Restau-rant Employees & Bartenders Union. Local 868, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.IIl. IHE UNFAIR LABOR PRA(TI('ESA. Background and IssuesIn the summer of 1974, Betty Carman, then employed byRespondent as a night dining room waitress, contacted theUnion's financial secretary-treasurer, William Parson, re-garding the inception of an organizing campaign. Parsonsmet with Respondent's night dining room waitresses Kath-leen Richmond. Doris Mullins, Joyce Roberge., and severalother employees to begin the organizing campaign. There-after, the Union sought recognition as bargaining represent-ative of Respondent's food and beverage employees fromRespondent's director of operations, Donald Loss, Loss de-clined to recognize the Union and suggested an election.Pursuant to a Stipulation for Certification Upon ConsentElection in Case 8 RC-971 I, the Regional Director con-243 NLRB No. 55280 HOLIDAY INN OF PERRYSBURG. OHIOducted an election on December 11. 1974, in the followingunit:All full-time and regular part-time food and beveragedepartment employees at the [Respondent'sj Perrys-burg. Ohio. facility, including cooks, salad help, dish-washers, porters, waitresses, bartenders, and bus help;but excluding all desk clerks, maintenance employees.housemen, maids, managers, assistant managers, officeclerical employees, professional employees, guards, su-pervisors as defined in the Act, and all other employ-ees.The tally of ballots issued after the election showed that ofapproximately 197 eligible voters, 167 cast ballots, of which63 were cast for, and 84 against, the Union. The 20 chal-lenged ballots were insufficient in number to affect the out-come of the election.Following the election, the Union filed objections to con-duct affecting the results of the election. In addition, theUnion filed an unfair labor practice charge against Respon-dent in Case 8-CA-8823. On May 21. 1975. the RegionalDirector for Region 8 issued a complaint in Case 8 CA-8823 alleging that Respondent committed a number of vio-lations of Section 8(a)(1), (2), and (3) of the Act during thepreelection period. On July 15. 1975, the Regional Director,at the Board's direction, consolidated the objections in Case8-RC-9711 with the complaint in Case 8 CA-8823. Twoweeks later, Respondent and the Union entered into an in-formal settlement agreement which was approved by theRegional Director. As part of the settlement, Respondentand the Union entered into a stipulation calling for a sec-ond election to be held on September 17. 1975.In the preelection campaign which followed, a group ofnight dining room waitresses were among the leaders in theUnion's organizing effort. After the second election, whichtook place on September 17, 1975, the tally of ballotsshowed that out of approximately 151 eligible voters in theunit, 111 cast ballots of which 42 were for the Union, 68were cast against the Union, and I was challenged.The pleadings as amended present the following ques-tions:I. Whether Respondent violated Section 8(a)(3) and (1)of the Act on February 23, 1976, by imposing more onerousconditions of employment in the form of a limited or ex-perimental captain system upon its night dining room per-sonnel because they supported the Union.2. Whether Respondent violated Section 8(a)3) and (I)of the Act on April 5, 1976, by implementing a revisedcaptain system and thereby constructively discharged nightdining room personnel because they exercised their rightunder Section 7 of the Act' to support the Union.'Sec. 7 of the Act reads:Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing. and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, and shall also have the nght to refrain from an)y or all such activi-ties except to the extent that such right may he affected by an agreementrequiring membership in a labor organization as a condition of employ-ment as authorized in section 8(a)3).'At the hearing on February 3, 1977. I granted the General Counsel'smotion to amend the complaint In Case 8CA-9982 and the consolidated3. Whether Respondent violated Section 8(a)(I) of theAct by threatening employees with discharge if they did notperform satisfactorily under the captain system.4. Whether Respondent violated Section 8(a)( l of theAct by threatening employees with economic reprisals, in-cluding discharge, if they support the Union.5. Whether Respondent violated Section 8(a)(I) of theAct by interrogating employees regarding their union ac-tivity and sentiment.6. Whether Respondent violated Section 8(a)(I) of theAct by photographing employees engaged in picketing onthe Union's behalf.7. Whether Respondent violated Section 8(a)(1) of theAct by promulgating rules preventing or prohibiting em-ployees from wearing union pins and distributing union lit-erature during nonworking time and in nonworking areasof Respondent's facility.8. Whether Respondent by refusing on and after April I,1976. to recognize and bargain with the Union as the exclu-sive collective-bargaining representative of its employees inan appropriate unit violated Section 8(a)(5) and (I) of theAct.9. Whether Respondent imposed split shifts, reducedwork time, and early morning hours upon banquet cooksElizabeth Hollers and Delores Nercurion and construc-tively discharged Delores Mercurio in violation of Section8(a)(3) and (1) of the Act.B. The Captain SsteimI. FactsPrior to the inception of the so-called captain system,Respondent operated its night dining rooms with waiters,waitresses, and buspersons. The waiter or waitress took thepatron's food and drink order and served it. The buspersonsassisted the waiters and waitresses by setting tables, supply-ing them with water and butter, brining in trays from thekitchen, clearing tables after meals were completed, stock-ing the work areas with flatware, glasses, and other neces-saries. and removing trays of dirty dishes and utensils fromthe dining rooms to the kitchen. Waiters and waitresses col-lected the tips given by their patrons and usually paid 10percent of these receipts to the buspersons assisting them.Respondent's records covering 1975 show that the averagehourly wage of a waiter or waitress during that period was$1.43 and that the hourly average amount of tips was $1.19.Respondent's director of operations, Donald J. Loss, be-came aware that Respondent's restaurant operations werelosing money beginning with the spring of 1975. Loss fearedthat his position as Respondent's chief operating officer wasin jeopardy. As he pointed out in his testimony "the peopleI work for were not accustomed to operating without mak-ing a profit. I'm a minority stockholder and I serve at thewill of the Board of Directors." Loss examined Respon-dent's restaurant operations and saw the waiter-waitress-complaint in Cases 8 CA 9873 and 8-CA 9982 by deleting allegations thatthe implementation of the modified captain system on and after April 5,1976. imposed reduced compensation or loss of compensation upon Respon-dent's night dining rx)m personnel.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusperson system as a substantial weakness in Respon-dent's restaurant operations.Loss developed his reorganization plan during the au-tumn of 1975. In mid-December, Loss told then Night Din-ing Room Supervisor, Mary Heppeny, about the contem-plated captain system. Happeny envisioned a harmfulimpact of the captain system upon her job and the jobs ofthe night dining room personnel. She telephoned a few ofthe night dining room waitresses, and, while crying becauseof her fear, explained her understanding of the contem-plated captain system. Heppeny testified that coupled withthis fear was the thought that Respondent was implement-ing this new system as a response to the union activity ofthe night dining room waitresses. And, indeed, she ex-pressed that sentiment to the several waitresses she spoketo.In January 1976, Loss's subordinate in Respondent'smanagement, Innkeeper Chip Dennison called Happenyinto his office for a discussion of the captain system. He toldher that she would cease being a dining room supervisorand become a captain in the new system. Again it crossedHappeny's mind as she listened to Chip Dennison that theCompany was using the captain system to eliminate thenight dining room waitresses jobs in reprisal for their unionactivity. Happeny also testified that after she had observedthe captain system in action and had participated in it as acaptain, she no longer suspected that the system's objectivewas to eliminate the night dining room employees.Donald J. Loss focused attention on night dining roomoperations in a memo to Chip Dennison on the subject ofRespondent's 1976 food, beverage, and inn operations. Thememo announced that in 1975, Respondent's restaurant op-erations enjoyed food sales of $1,813,971.14 "which was thelargest year in [Respondent's] history." The memo pointedout that Respondent's food sales operations would show "a$40,000 to $50,000 loss for the year." Loss announced plansto reverse this unfavorable trend and achieve a profitableoperation by reorganizing food operations effective Febru-ary 1. One of the innovations mentioned in this memo was"a dining room service concept known as the 'captain's pro-gram.' " Loss described the "captain's program" as follows:The basic concept is that each captain is assisted by 3or 4 waitresses such (sic) as a captain in each of oursmaller dining rooms and two in the main dining room.The captains take all orders fbr food and drink andsupervise the serving of all orders by the waitress. Thecaptains are responsible for the training and supervis-ing of the waitresses assigned to them. Bus help iseliminated as the waitresses do their own resets. Thecaptains are paid $2.00 per hour and receive 1/3 of allgratuities received in their stations. Sunday, we wouldnot use the captains program because of the limitedmenu. There are some very positive plus' (sic) to thistype of nite (sic) dining room service that will help usreach our goals this year.Later in January, Donald Loss sat down with High andspelled out his design of the contemplated captain system toAssistant Innkeeper George High and directed him "to putthe system together and get it going for him within threeweeks." High, who became Respondent's night dining roomsupervisor on February 1, 1976, drafted an outline of thesystem for the most part in accordance with Loss's design.Under Loss's original concept, a captain would lead a teamof waiters and waitresses without buspersons, collect thetips, and give two-thirds to the waitresses. High modifiedthat scheme by adding buspersons and requiring the waitersand waitresses to collect the tips and distribute 30 percentto their respective captains and 10 percent to assistingbuspersons. High also discussed the system with InnkeeperDennison who approved it after changing some of its word-ing.On February 5, Respondent called a meeting of nightdining room personnel and distributed copies of GeorgeHigh's written description of the captain system to the as-sembled employees.After the meeting, night dining room waitress Joyce Ro-berge contacted Union President William Parson and at hisinstruction mailed a copy of George High's plan to him.Roberge complained to Parson that giving 30 percent of thetip to a captain and 10 percent to a busperson would de-prive her of 40 percent of her income.The captain system began on an experimental basis inone of Respondent's three night dining rooms, the WinceCellar, during the week of February 16. Respondentadopted the same system in all three of its night diningrooms beginning on February 23. Gloria Harrigan, a nightdining room waitress employed by Respondent since Sep-tember 30, 1974, quit on February 23, 1976. Her reason forquitting was the captain system.During the week of February 23, Joyce Roberge andother night dining room waitresses, who now were workingunder the captain system asked that the captains providethem with slips stating that, the waitresses had properlydivided up their tips between the captains and buspersonnelin accordance with the system. The captains refused to givethe requested slips and George High supported that refusal.In the course of the discussion, Joyce Roberge commentedthat she believed that this captain system was installed inresponse to union activity. Although George High was pre-sent when she made the comment, he made no reply. Ro-berge's hostility toward the captain system, centered on thedistribution of tips, and reflected the sentiments of manyother night waitresses, involved in the initial captain sys-tem.On the evening of February 18, former night dining roomwaitresses Kathleen Richmond and Mary Ladd, visited Re-spondent's inn where they encountered Donald Loss. Loss,while hosting a party in the Wine Cellar, saw the two for-mer employees and met them in the hall outside the WineCellar.In the conversation which ensued, he explained that Re-spondent was installing a new captain system in its nightdining room. He detailed the manner in which the systemwould work. The conversation then turned to the reasonwhy Richmond and Ladd had quit their employment soonafter the Union lost the 1975 representation election. Lossexpressed resentment toward the two former night diningroom waitresses because they had voted for the Union inthat election. Loss said he did not want the Union comingin and telling him what to serve or how to serve it. He alsocomplained about the cost of the election to Respondentboth in expenses and loss of restaurant business. He warnedthat if the Union came in he would "shut the doors." He282 HOLIDAY INN OF PERRYSBIIRG, OHIOremarked that he felt free to express displeasure with theirsupport for the Union cause, now that the'v were no longeremployees. oss asserted that he knew that all of the nightwaitresses had voted for the Union and that their effortswere responsible for the inception ofthe Union's organizingcampaign. Loss declared that he had enough money to sat-isfy his needs for the rest of his life and if the Union got inhe would end his connection with the operation and get outof the business.Mary Ladd asked him if his motives for installing thecaptain system was "to get rid of the girls, either get rid ofthem or make them mad enough to guit." oss laughed anddid not respond with a yes or no. Instead, he remarked "wehad to do something to make service better." ie added thathe only had "4 more months until they tried to start gettingin again." At this point, he stated that he was very disap-pointed that Mary Ladd and Kathleen Richmond had sup-ported the Union. lie stated that he "took it personally. lieadvised them that "if you didn't like the way things wererun, instead of going to vote for the Union. you could justquit."'On another occasion in late February or early MarchDonald Loss, in a conversation with Night Dining RoomSupervisor George High, overheard by night waitress Glen-dine Bernt and cashier Judy Beebe, said that High had fourmonths to eliminate the "old girls." Loss, added that he wasunconcerned about how High accomplished that objectiveand that Respondent would "back him 100 percent."4There were other manifestations of Respondent's concernabout the Union's presence. I find from High's testimonythat during January and February 1976. he and Loss occa-sionally discussed the Union's previous organizing attemptin August and September 1975. The two also talked of' thepossibility of a third attempt later in 1976. one year after3 When Donald Loss first testified about this conversation, on the secondday of the hearing, he gave a short version which he offered as "all I recallbasically about the conversation to my recollection." On the last da) of thehearing, after Ladd and Richmond had testified Loss provided a longer v5er-sion, including remarks addressed to Ladd to the effect that the captainsystem was not motivated by the Union. From the later embellishment andhis testimony as to what he "probably" said at another point in the conver-sation, it appears that Loss was more interested in shielding Respondentthan in providing his full recollection. I also noted that Loss left much ofLadd's and Richmond's testimony undenied, particularly that portion de-scribing Loss's attitude toward Ladd and Richmond's union sentiment. Incontrast to Loss. Ladd and Richmond seemed to be providing their fullrecollection. Accordingly, my findings were based upon Ladd and Rich-mond's testimony. However as Ladd appeared to have better command ofdetails I have principally relied upon her version.' Donald Loss denied Bernt's version of the conversation. However. indenying Bernt's version, Loss appeared to be giving a cropped version of hisremarks to High. ending with a denial that he said "four months." On cross-examination. High could not corroborate Loss's denial. Instead. he corrobo-rated much of Bernt's testimony. Further. Bernt's version was corroboratedby the credible testimony of employee Glona Harrigan which, althoughhearsay, was given without objection. Hamgan testified that in February.Bernt came to her and said that she had overheard a conversation in whichLoss told High. "that he had a certain amount of time to get rid of us." I wasalso impressed that notwithstanding her uncertainty about the precise dateof this incident Bernt not only testified as to her recollection of the remarks,but also gave a vivid and reasonable account of the shocked reaction whichshe and Beebe exhibited at hearing Loss' remarks. As I was thus impressedthat of all the witnesses involved including Beebe, Bernt was the most consci-entious about trying to search her memory for details. I have credited heraccount of this incident.the last campaign. George High. also :onceded that as earlyas the beginning of March 1976, the thought crossed hismind that a possible reason for Respondent's use of thecaptain system was the elimination of the night dining roomwaitresses because of their union activity. High also testi-fied that on occasion, Innkeeper ('hip Dennison discussedthat possibility with High.Under the captain system which Respondent inauguratedon a full scale in its night dining room operations on Febru-ary 23, the hourly wages of the waiters and waitresses re-mained the same as they were under the waiter-waitress-busperson system. However, waiters and waitresses wererequired to share 30 percent of their tips with the captainsand 10 percent with the buspersons.I find from the testimons of Respondent's witness MaryHappen) that prior to the inauguration of the February 23captain system, Chip D)ennison. and George High in sub-stance warned the night dining room employees that theymust chose between working under the captain system orquitting.According to George High's credited testimony and thatof Mary' Happeny, who served as a captain in both theFebruary and the April captain systems, the night wait-resses resented the required sharing of tips with the cap-tains. At one point during the week of February 23 nightwaitress Joyce Roberge told George High that she believedthat Respondent was imposing the captain system "becauseof union activity ... ." High did not respond. In his testi-mony, High attributed the breakdown of February 23 cap-tain system to the tip-splitting requirement.On the evening of March 8, one of the captains failed toreport for work. As there was no replacement for the absentcaptain, Respondent decided to return to the waiter-wait-ress-busperson system in the affected dining room. Whenthe waitresses in the two dining rooms headed by captainslearned that their colleagues in the third dining room wouldnot be required to split tips with the absent captain, theythreatened a work stoppage. In the interest of maintainingnight dining room operations, Respondent's managementabandoned the captain system that night.At a meeting on March 9, Respondent's managementcriticized the captain system's operations. Loss scoldedthose responsible for implementing the system. Mary Hap-peny responded, telling loss that the waitresses resentedsharing tips. Whereupon, Donald Loss undertook a revisionof the captain system.The captain system's spectre stirred up union activityamong Respondent's employees. The Union renewed its or-ganizing efforts. High conceded that during January, Feb-ruary, and March he noted an increased wearing of unionpins among the night dining room waitresses. On an occa-sion in January or February. Chip Dennison told a group ofsupervisors that "they were still wearing those damn unionpins." Respondent's food and beverage director. NealKovacik testified that during February and March he hadheard rumors regarding a union organizing campaignamong Respondent's employees and that he had discussedthose rumors with other members of management. Kovacikalso conceded that in February and March, Donald Losswas apprised of these rumors and that Chip Dennisonraised the topic of union activity at staff meetings. During283 DECISIONS OF NATIONAL LABOR RELATIONS BOAR)the same period, Mary Happeny became aware that unionauthorization cards were ciculating among the employees.She immediately conveyed this to George High. Finally, oncross-examination George High conceded that in January,February, and March 1976 Respondent's management, in-cluding Loss and Dennison, were aware "that the peoplewho were very pro-union, were in the night dining roomdepartment ...."Director of Operations Loss monitored the captain sys-tem from February 16 until March 8, when the system wasterminated. In his opinion, the night waitresses were notcooperating or giving the captain system "an opportunity towork." In his view, "there was massive resistance from thewaitresses." He noted from the comments of customers thatthe night dining room waitresses were dissatisfied with thecaptain system and were disgruntled. As Loss saw it, thewaitresses' attitude fostered absenteeism and slowdowns inthe kitchen.Loss was at Respondent's facility on March 8, when thenight waitresses refused to take the floor. That night, themanagement decided to abandon the captain system andrevert to the waiter-waitress-busperson system in the face ofemployee objections. Against this back drop, Loss designedwhat has been referred to in the record as the second cap-tains program.On March II1 Innkeeper Chip Dennison announced thesecond captains program to a meeting of about 15 nightdining room waitresses and 8 or 9 busboys. Present alsowere Donald Loss, George High, and then director of foodand beverage operations, Betty Timko. Dennison read froma prepared memorandum entitled "Change in Night DiningRoom Job Classifications." He read:Effective April 5th, we are refining our night captainsdining room service program in a continued effort toimprove our service and quality control. To accom-plish this, we will have two new job classifications inthe night dining room and two existing classificationswill be eliminated.The "new job classifications" were described as diningroom "night captain" and "service assistant." The captain'shourly rate would be $1.10. The service assistant's ratewould be $3 per hour. The two classifications to be elimi-nated were night dining room waitress and night diningroom bus.The memorandum described the captain's job as follows:The captain ... will be assigned a station in the diningroom and this station will be staffed by three or fourservice assistants .... The captain will be available towork six nights per week, Monday through Saturday.Dennison went on to describe the qualifications, du-ties, and responsibilities of the captains as follows.1. THE CAPTAIN MUST BE TWENTY ONE YEARS OFAGE.2. THE CAPTAIN MUST HAVE HAD EXTENSIVE FOODSERVICE EXPERIENCE AS WELL AS A BACKGROUND IN SU-PERVISION.3. THE CAPTAIN WILL BE RESPONSIBLE FOR THETRAINING AND SUPERVISION OF HIS SERVICE ASSISTANTSASSIGNED TO HIM.4. AI. FOOD (HE(KS WILl. B ISSUEDI) FROM IHECASHIER TO THE CAPTAIN AND THEY WILL. BE RESPON-SIBI.E FOR THEIR PROPER DEPOSIIION.5. HE CAPTAIN WI.I. SIGN FOR AND RE('EIVE Al.I.(HARGE IPS RE('ORDEI) IN HIS SATION.6. THE ('APTAIN WILL RC('IIVE AI. ('ASII IIPSEARNEI) IN IlIS SIATION.7. AS A I'IPPED EMPI.OYEE 11 IS IHIe (CAPIAIN'S RE-SP()NSIBII.IY 1() DI)EARE A AI. (GRAltIIIlES IN A MANNERCONSIS IAN1 WITH FEI)DRAI. & SAIE LAWS.8. THE (CAPIAINS W'II.I ROIAIE DINING ROOM SIA-lIONS EA(H WIEEK Al TIlE IIRE(C]ION ()F IEIR IMMEDI-ATE SUPERVISOR, THI Nl(iH DININ(i ROOM SUPERVISOR9. ite ('CAPTAIN WII. IAKE A DRINK AND FOODORDERS IN 111EIR SAI'ION AND SUPERVISE IlS SERVI(CE()F THESE ORDERS.10. IF IHE (CAPTAINS WISHI 10) GIVE HEIR SERVICEASSISTANTS A PORTION OF HEIR (iRAIUITIES EARNED INTHEIR STATION, HAT IS THEIR OWN DECISION.II. IF THE ('APTAINS ARE DISSAIISFIEI) WIIl THtiePERFORMANCE OF ANY OF THEIR ASSI(INED SERVICE AS-SISTANTS, THEY Wll.l. NOTIFY THEIR NICiIIT I)NINGROOM SUPERVISORS W!0 WILL FOI..LOW 1'THE COMPANYWARNING PROCEDURE.Similarly, Dennison, reading from his prepared statement,described the job description and qualifications for the ser-vice assistants as follows:THE SERVICE ASSISTANTS ...WIL1. BE ASSIGNED TO ACAPTAIN ... AND THE CAPIAIN ... IS THEIR IMMEDIATESUPERVISOR. THE QUAI.IFICATIONS, DUTIES, AND RE-SPONSIBILITIES OF IHE SERVICE ASSISTANTS ARE LISTEDBELOW.1. THE SERVICE ASSISTANTS MUST BE TWENTY ONEYEARS OF AGE.2. THE SERVICE ASSISIANT WILI. ASSIST THE CAPTAININ COMPLETING( DRINK AND FOOD ORDERS.3. THE SERVICE ASSISIANTS WILL PERFORM REQUIREDSIDEWORK AS DETERMINED BY THE NIGHT DINING ROOMSUPERVISOR UNDER THE SUPERVISION OF THEIR CAP-TAIN.4. THE SERVICE ASSISTANTS WILL ROTATE STATIONSWEEKLY WITH THEIR CAPTAINS.5. IT IS THE SERVICE ASSISTANTS RESPONSIBILITY TODECLARE ANY GRATUITIES GIVEN TO THEM BY THE CAP-TAIN IN A MANNER CONSISTANT WITH THE FEDERAL ANDSTATE LAW.After Dennison described the new positions, GeorgeHigh concluded the meeting. He advised the employeesthat from March II until April 4 Respondent would use the"old waitress-waiter type service" to permit the planningand organizing of the revised captain program. GeorgeHigh called attention to the following application whichwas attached to the memorandum, copies of which weredistributed to the assembled employees:Sign your name and please make a check mark next toone of the below statements and return to George Highby Monday, March 15, 1976.Your name -----1. ---I understand that my present job classifica-tion "Waitress", "Waiter", and/or present "Captain"284 HOLIDAY INN OF PERRYSBURG, OHIOposition is being terminated April 4th, and a new jobclassification "Service Assistant" is being implementedApril 5th. I have read all information given and totallyunderstand the service assistant's job responsibilities,wages, and duties. I agree to conform to the above jobrequirements and wish to have a transfer April 4th tothe position of "Service Assistant."2. --I have read all information given and totallyunderstand the "Revised Captain's Position", job re-sponsibilities, wages, and duties, and wish to apply andinterview for that position.3. ----I am not interested in either position and willbe leaving the Company's employ as of---(date).After assuring his audience that either he or other membersof management would be glad to answer questions, Highended the meeting. In his testimony, Donald Loss admittedthat the elimination of the bus personnel and the job de-scription for service assistants together indicated that thebusing duties would fall upon the service assistants. Ac-cording to Loss, those duties included cleaning and reset-ting dining room tables and carrying trays of dirty dishes tothe kitchen, where they scraped them in preparation forwashing. In his testimony, George High conceded that un-der the second captain's system, service assistants wouldperform the busing tasks.The immediate reaction of the night dining room wait-resses to the new program was negative. Waitress Gene-vieve J. Paternite decided at the meeting that she wouldhave no part in the new program. She read over the jobdescriptions and the requirements for captain and serviceassistant. As she had no supervisory background, Paternitecould not qualify for the position of captain. She did notapply for the service assistant job because of the uncer-tainty of her tip income plus the added burden of busingduties. Paternite did not turn in an application to Respon-dent.Night waitress Doris Mullins who also attended theMarch I meeting reacted similarly. Mullins studied therevised captain system and the job preference form, andwas repelled by what she read. "The way I read it andunderstood it when I did read it is that there just wasn'tanything on there for me." She credibly explained in hertestimony that she did not consider herself qualified for thecaptain position because she did not have any supervisor ormanagement experience. Mullins rejected the service assist-ant position as being below her dignity. Mullins had been awaitress for 22 years. She looked upon busing work as de-meaning and resented the inter position of the captain be-tween herself and her customer.Night dining room waitress Glendine Bernt consideredthe proposed captain system and did not fill out the jobpreference form. Bernt's reason was that she was ineligibleto apply for the captain position because she did not have asupervisory background. As for the service assistant job, shecredibly testified: "I just felt it was a glorified bus kid's job,and I just didn't want it. I didn't like the idea of the captainpicking up my tips that I worked for." She continued: "Iwould have lost all personal contact with my guests and Ithink the first contact with your guests is very important."Night waitress Betty Cox also refrained from completingthe job preference form. Her first ground was that she didnot have the requisite supervisory experience to be a cap-tain. Second, taking into account her 30 years experience asa waitress and her 3 years at Holiday Inn, Cox resented theinconvenience of reapplying for what amounted to her for-mer job as a waitress. Finally, she saw that elimination ofbus personnel would impose additional work upon the ser-vice assistants. Cox did not wish to face that burden.Night waitress Margaret Rollins, who had no supervisorybackground decided that the Company's captain programadded up to her being converted into "a glorified bus girl."She did not apply.Night dining room waitress Joyce Rechtine did not applyfor work under the second captains program. She lacked abackground in supervision. She declined to apply for theservice assistant position because she feared that her cap-tain might deprive her of all possible tips. Rechtine alsotestified that under the new system she envisioned moreonerous work due to the absence of busing personnel. Nightwaitresses Inez Fallon, Patricia Roberts, and Florena Tay-lor similarly testified credibly as to their reasons for notapplying for positions in the second captains program.By March 15 only two members of the night dining roomstaff, Mary Happeny, and night waiter, Souheil J. Kabbara,filed job preference forms with Respondent. Both appliedfor captain's positions. In an effort to obtain sufficient em-ployees to implement the new captain system, Respondentplaced an advertisement for service assistants in "The To-ledo Blade" on March 17, 1976. The advertisement statedthat the service assistant's wage would be $3 an hour andinvited inquiries to George High. From responses to theadvertisement and other recruitment, Respondent obtaineda sufficient number of applicants. In addition to Kabbaraand Happeny, as of April 5, Respondent's night diningroom captains were Chris Timko Kozeni, Nitja McGrane,and Dwight Monroe.On April 4, the last day before the revised captain systemwent into effect, the night dining room staff designated asdepartment 14 in Respondent's records numbered about 45including Happeny and Kabbara. Of this group, only Hap-peny and Kabbara remained on the night dining room staffon and after April 5.Night waitress Joyce Roberge's last work day was onMarch 6, 1976. From March 9, until the fourth week inMay 1976, Roberge was ill. Respondent carried her on sickleave from March 8 until August 22, 1976. On June 5, Ro-berge contacted Donald Loss and requested reinstatement.Loss informed her of the new captain system. Loss ex-plained to Roberge that the captains were authorized tocollect the tips. He also told Roberge that service assistantswere being paid $3 an hour. Roberge decided that she couldnot qualify for the captain's position. Roberge told Lossthat she knew that none of the other night waitresses hadqualified for the captian's position and that she recognizedthat her 9 years with Respondent did not qualify her for thecaptian's position. After telling Roberge that none of theother waitresses applied for the job of service assistant andthat Respondent was obliged to advertise for employees,Loss asked her to apply for either of the jobs. Roberge didnot make any application. On June 10, Roberge read acopy of the job descriptions and the job qualifications forcaptain and service assistant from the material distributed285 I)f[-'ISIONS O() NATIONAI IABOR RLA'I IONS BOARKIby Respondent on March II. Robherge concluded that shequalified only for the service assistant job. She did not ap-ply because she felt "like a glorified busgirl."Night waitress Kathy Klein, an alleged discriminatee,came to work on April 2 and quit that same evening. I herecord is unclear as to the reason or reasons she gave forquitting. However, it does not appear that she applied for aposition on the second captain's program.Between March I I and April 4, Night Dining Room Su-pervisor George igh held a meeting with the night buspersonnel at which he told them that their job classificationwas being terminated as of the end of business on April 4.He offered to "do everything" he could to place them innew jobs at Respondent's inn. Two of them requested andreceived his assistance in obtaining new jobs. Similarly onor about March 28, High assured busboy Tony Lynott, whowas not at the meeting, that he would help Lynott obtain ajob in Respondent's banquet department. However, follow-ing this conversation Lynott did not hear from High again.2. Analysis and conclusionsThe question presented here is whether the so-called cap-tain system, first from February 23 until March 8, 1976,and later in a revised form on and after April 5. 1976. wasdesigned to get rid of a group of known or suspected unionsupporters. I find, contrary to Respondent's contention,that both captains programs were designed to bring aboutthat unlawful purpose. The record makes plain that Direc-tor of Operations Donald Loss, the chief architect of thecaptain system at least suspected that the night dining roomwaitresses had provided the Union with strong support. Hisremarks to former employees Ladd and Richmond on theevening of February 18 revealed his intention of using thecaptain system to eliminate the night dining room waitressbefore a union organizing drive which he and High ex-pected would begin in late summer.Loss' hostility toward employee support for the Unionsurfaced in this same conversation. He censured Ladd andRichmond for supporting the Union in the most recent rep-resentation election. He complained that the election hadbeen costly to Respondent. Loss also warned that he wouldclose Respondent's restaurant operations if the unit em-ployees voted for the Union. This warning revealed unionanimus and was also violative of Section 8(a)( ) of the Act.Loss' remarks to George High in late February or earlyMarch again reflected an intent to rid Respondent of thenight dining room waitresses and thus weaken the Union'sexpected organizing campaign. In this conversation, Lossreminded High that he had 4 months to achieve the desiredresult. High's silence in the face of Joyce Roberge's ex-pressed belief that Respondent was imposing its captainsystem "because of union activity" suggested that he agreedwith her. Indeed, High conceded that such a thoughtcrossed his mind in early March.The initial captain program implemented on February23, represented the combined thinking of Director of Op-erations Loss, Innkeeper Dennison, and Night DiningRoom Supervisor High. However, the impetus for the sys-tem and most of its design came from the director of opera-tions. who wanted to get rid of the night waitresses beforethe Union could begin a new election campaign.I have little doubt that Loss. an experienced member ofRespondent's management, knew how to motivate employ-ees. lie was well aware that the night waitresses whosehourly wages were no more than $1.50. were jealous of theirtips. Such sentiment was exemplified by night waitress Ro-berge's complaint to the Union when infirmed of Respon-dent's first captain program. Nor do I doubt that Loss wasunaware of the waitresses' attitude toward busing. YetLoss's initial captains program required the waitresses togive one-third of their tips to a captain and imposed busingduties upon them. Given Loss' stated desire to get rid ofthese same waitresses his captains program provided themeans of' fulfillment. These two conditions were likely topersuade the night waitresses to abandon their jobs.Ilowever. Hligh added buspersons to the plan. This weak-ened the intended impact. Though displeased with the tip-ping arrangement, all but one of the night waitresses re-mained in Respondent's employ. Though this displeasurefinally welled up on March 8 and disrupted the first cap-tains program, the desired result was not attained.On March 9. Loss took full charge of revising the captainsystem. His desire to eliminate the night waitress guided hishand. Loss made three major revisions of the February 23captains program. He eliminated the bus personnel.changed the designation of the waiters and waitresses toservice assistant, and provided that the captain would col-lect all tips and decide whether a service assistant would getany portion and the amount of such portion. Given thegrumbling which attended the first program, it was likelythat the night dining waitresses would be repulsed by theserevisions.In apparent recognition of this likelihood. Loss added ajob application to his handout. At first glance, the applicantwas free to select either the captain position or the serviceassistant position. However. as Loss probably recognized,few if any of the waitresses were likely to have the supervi-sory background apparently required for selection as one ofthe few captains. Thus, only the unattractive position of'service assistant would be available. Failure to apply forthat position within four days of the announcement meetingmeant automatic termination on April 4, 1976.On March II. Respondent revealed the new plan in starkdetail. Absent was any attempt to allay fears of economicloss, which the assembled waitresses might envision. Nordid Respondent attempt to soften the impact of the removalof bus personnel and the imposition of busing upon theservice assistants.Loss' captain program and the handout had the desiredeffect. None of the night dining room waitresses had super-visory background. Thus, none of them applied for the cap-tain's position. Respondent's portrayal of the service assis-tant's position repelled the night waitresses. They foundthemselves confronted with a loss of status and income ifthey accepted a service assistant's position. Accordinglynone of them applied for the position.Loss accomplished his purpose. On April 5, when thesecond captain system went into effect, Respondent openedits night restaurant operations free of the night dining room286 HOLIDAY INN OF PERRYSBURG, OHIOwaitresses who had provided the Union with a strong baseof support. All had been replaced.Respondent attempted to show that the employees mis-conceived the intent of the second captain program. Re-spondent's comptroller, Steven M. Suelzer, offered as testi-mony an array of figures to show that even under the firstcaptain system, which began on February 23, the waitressessuffered no loss of income. Further, counsel for Respondentattempted to elicit testimony from the night waitresses thatprior to the promulgation of the second captain programthey had performed some of the so-called "sidework" whichwas- in larger part performed by the bus personnel. How-ever, such attempts to portray the system in a favorablelight came too late to assist Respondent's cause. For nosuch attempt was made in February or in March 1976 whenRespondent was presenting its captain programs to thenight waitresses.Instead, Respondent was content to let the waitressesfear the worst. Nor did Respondent give them hope ofchange in the system. Indeed, Innkeeper Chip Dennisonand Night Dining Room Supervisor George High notifiedthe employees on two occasions that they could either ac-cept the captain system as is, or leave. Thus, Respondentattempted to present the employees with hard choices: Ei-ther accept what appeared to them as a downgrading oftheir jobs as waitresses and a concommitant loss of income,or quit the Company's employ. I find that such warningswere attempts to add to the coercive pressure created byRespondent's implementation of the first captain programwhich I find was designed to persuade the waitresses to quitRespondent's employ. This first attempt failed. Only GloriaHarrigan quit. The remaining waitresses viewed the firstsystem as demeaning because it interposed a captain be-tween them and their patrons. They also saw a threat totheir income because the captain took 30 percent of theirtips. Nevertheless, they came to work. Their grumbling andprotest on the night of March 8, 1976, persuaded Loss thatmore pressure was needed. Loss hit upon the proper for-mula for dislodging the tenacious night waitresses in thesecond captain program.In sum, I find that the first captain program, imple-mented during the week of February 23, and the second orrevised captain program, implemented on April 5, were de-signed to cause the night waitresses to quit their jobs withRespondent. I further find that the announcement of thesecond captains program on March 11 amounted to a no-tice to the bus personnel that they were discharged effectiveApril 4 and except as to Joyce Roberge, amounted to anotice of constructive discharge to the night waitresses alsoeffective no later than April 4. Having found the discrimi-natory motive in Respondent's design, i.e., to eliminate asource of union support among its employees, I find, there-fore, that the February 23 captain system, and the April 5captain system constituted violations of Section 8(a)(3) and(1) of the Act. I also find that Respondent constructivelydischarged Gloria Harrigan on February 23, 1976, KathyKlein on April 2, 1976, and Joyce Roberge on June 5, 1976.In sum, I find, as alleged in the amended complaint, thatRespondent, by its unlawful conduct described above, vio-lated Section 8(a)(3) and (I) of the Act by discharging orconstructively discharging the employees listed below inAppendix "A." I also find that the remarks of George Highand Chip Dennison to the effect that employees would ei-ther comply with the captain system or would have to leavetheir jobs with Respondent were nothing less than attemptsto pressure the night waitresses into quitting their jobsrather than face the onerous task of complying with thedistasteful captain system. Thus, these warnings were butfurther efforts by Respondent to cause the waitresses toleave Respondent and thus abandon their support for theUnion. I find, therefore, that these two warnings interferedwith, restrained, and coerced employees in the exercise oftheir right to support a union, and, therefore, were violativeof Section 8(a)( I ) of the Act.C. Rules 17 and 31 of the "Emplovee Handbook andGuide"Respondent's "Employee Handbook and Guide" for1976 contains a section entitled "Rules of Operation." Thefirst page of this section contains the following warning:Violations of these rules necessarily result in disciplin-ary action, ranging from reprimand to terminations ofemployment, depending upon the nature and severityof the infraction. Therefore, I must ask that you be-come thoroughly familiar with the company rules andregulations.Among the prohibitions contained in Respondent's rulebook are the following:17. Wearing pins, or other adornment, that are notpart of the approved uniform.31. Posting or distributing unauthorized pictures orliterature.There is no showing that any employee suffered any pun-ishment for violating either of these rules. Nor is there anyshowing of any specific attempt by Respondent to enforceeither of the two rules.The General Counsel and the Union urged that the tworules were overly broad in that they appear to prohibit so-licitation and distribution during nonworking time and innonworking areas of Respondent's Holiday Inn. Respon-dent conceded that rule 31 is ambiguous and could be con-strued in the manner suggested by the Charging Party andthe General Counsel. As for rule 17, Respondent deniedthat the rule violates Section 8(a)(1) of the Act. Further,Respondent argued that its revocation of rule 31 curedwhatever unfair labor practice it may have committed anda finding of violation and further remedy would be super-fluous. I find that both rules trespass upon employee rightsunder Section 7 of the Act and that a remedy is warrantedin both instances.The Board had provided guidance for limiting such rules.Absent "special circumstances" demonstrating that such arule was necessary to maintain production or discipline, thepromulgation of a rule prohibiting employees from wearingunion insignia on an employer's premises is violative of Sec-tion 8(a)(I) of the Act. Florida Hotel of Tampa, Inc., 137NLRB 1484, 1486 (1962). Similarly, absent "special circum-stances" showing that production or discipline require pro-287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhibition of such distribution, a rule prohibiting employeesprohibiting employees from distributing union literatureduring nonworking time and in nonworking areas is viola-tive of Section 8(a)(1) of the Act Stoddard-Quirk Manufai-luring Co., 138 NLRB 615. 621 (1962).Here, the language of the challenged rules appeared torun afoul of both Board policies. Thus, rule 17 flatly pro-hibited employees from wearing any "pins, or other adorn-ments" which would include union buttons. Rule 31. with-out providing any words of limitation, prohibiteddistribution of literature. Thus. an employee could reason-ably conclude that distributing union literature anytimeand anywhere on Respondent's premises would subject himor her to punishment. I find, therefore that these rules im-posed broad limitations violative of Section 8(a)(1) of theAct. In light of Respondent's other unfair labor practices.revocation of rule 31 did not militate against the impositionof a Board remedy directed at curing the continuing effectof that unlawful rule. Bandag Incorporated, 225 NLRB 72.82 (1976), and cases cited therein at footnote 17.D. The Refusal To Recognize the UnionOn April 1, Respondent rejected the Union's request forrecognition as the collective-bargaining representative ofthe following unit which the parties agreed was appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All full-time and regular part-time food and beveragedepartment employees employed by the Respondentat its Perrysburg, Ohio facility, including cooks, saladhelp, dishwashers, porters, waitresses, bartenders, andbus help: but excluding all desk clerks, maintenanceemployees, housemen, maids, managers. assistant man-agers, office clerical employees, all professional em-ployees, guards, supervisors as defined in the Act, andall other employees.Respondent contended that it properly rejected the Union'srequest on the ground that the Union did not represent anuncoerced majority of the employees in the appropriateunit.Respondent's payroll covering the appropriate unit forthe week ending April 4, 1976. contained the names of 163individuals. The parties stipulated to omit the name of em-ployee Ann Burmeister as she was no longer an employeeon April I. The parties also agreed to add Judith Beebe,whose name was inadvertently omitted from the payroll listfor the week ending April 4, 1976. The evidence pertainingto the status of 25 persons whose unit placement status wasdisputed is set out and evaluated below.Jake E. Sweede and Charles TisdaleThe Union contended that employees Jake E. Sweedeand Charles Tisdale should not be included in the unit as ofthe date of the demand for recognition. The parties stipu-lated. and I find, that neither Sweede nor Tisdale was hiredby Respondent until April 3. 1 find, therefore that neitherSweede nor Tisdale were in the unit as of April 1, the dateof the Union's demand. Accordingly, I shall not includethem in the unit for purposes of determining the Union'smajority status as of April 1.Jim SteftanelliBusboy Jim Stefanelli signed an authorization card forthe Union on March 14, 1976. arly in the hearing on thismatter, I rejected the General Counsel's offer of Stefanelli'sauthorization card on the ground that his termination dateof April 4 removed him from the unit prior to April 9. thealleged date of the Union's demand for recognition. How-ever, thereafter the General Counsel amended the com-plaint to allege that April I was the date of the Union'sinitial demand for recognition. Having fiound that April 1was the date of the Union's initial demand I have nowreconsidered my ruling on Stefanelli's card. As Stefanelliwas in the unit on April 1. I now receive his authorizationcard in evidence as General Counsel's Exhibit 52.Tony MercurioTony Mercurio signed an authorization card for theUnion on March 15. 1976. two days after he left his em-ployment in Respondent's banquet department to take uphis enlistment in the United States Army. Thus, as of AprilI Mercurio was a member of the United States Army.Contrary to the Union's contention, the Board has heldthat in determining a union's majority status, employees onmilitary leave shall be excluded from the unit. LawrenceRigging, Inc., 202 NLRB 1094. 1101 (1973): Tri-('ountTube, Inc.. 194 NLRB 103, 105 (1971). Consequently. inaccordance with Board policy. I conclude that with respectto the determination of the Union's majority status as ofApril I, 1976, Tony Mercurio should be excluded from theunit.Kathy Shull and Stephen TuckerUnit employee Kathy Shull was in Respondent's employas of April 1, 1976. However 2 days later, she terminatedher employment. Inasmuch as Shull was a unit employeeon the date of the Union's demand for recognition, I findthat she is properly included in the unit as of that date forpurposes of determining the Union's majority status.The Union argued that employee Stephen Tucker's nameshould be deleted from the list on the ground that his em-ployment from March 18 until April 4. 1976, was too briefto give him a sufficient community of interest with the foodand beverage employees to warrant his inclusion in theunit. The parties stipulated, and I find, that Tucker's firstday of employment by Respondent was March 18, 1976.and that his last day of employment in the unit was April 4.1976. There is no showing that Respondent hired Tuckerwith any understanding that his tenure would end on April4. In these circumstances, I find that Tucker was in the uniton April I for purposes of determining the Union's majoritystatus on that date. See C'olecraft M/g. Co., Inc.. 162 NLRB680, 689 1967).Joan HahnThe parties stipulated that Joan Hahn's last day of em-ployment in the unit was April 4, 1976, and I so find. As288 HOLIDAY INN OF PERRYSBURG, OHIORespondent's records show, that Joan Hahn was employedin the appropriate unit on April , 1976. 1 shall include herin my determination of the Union's majority status as ofthat date.Gloria SwansonRespondent hired Gloria Swanson in the nonunit posi-tion of switchboard operator on March 22, 1976. However,as of April I and for the week ending April 4, Respondentemployed Swanson as a hostess on its dining room staff andthus had apparently transferred her into a unit position.However, in a progress report evaluating her performancein April, Respondent classified her as a switchboard opera-tor. Further, Respondent's records reveal that Swansonworked as a hostess during the weeks ending April 4, 11,and 18 and then was transferred back to the switchboard.There is no showing that Respondent issued a writtenevaluation of Swanson's performance as a hostess on thenight dining room staff. I find from these circumstancesthat Swanson's transfer into the unit was temporary in na-ture. Accordingly, I shall not include her in the unit forpurposes of determining the Union's majority status as ofApril 1.Michael StepnickThe Union urged deletion of Michael Stepnick's namefrom the unit list on the ground that his name was includedon two departmental lists. The payroll list shows Stepnickemployed both by the night dining room and by the nightkitchen during the week of April 4, 1976. However, Re-spondent's records showed Stepnick as a busboy in thenight dining room from the week ending February 29, 1976,until the week ending April 4, 1976. Respondent's recordsalso show Stepnick as a dishwasher in the night kitchenduring the week ending April 11, 1976. Both classificationswere included in the unit description above. There was nodispute as to Stepnick's status as a night dining room bus-boy as of April 1, 1976. I shall, therefore delete Stepnick'sname from the portion of the eligibility list pertaining to thenight kitchen, and include him with the night dining roomemployees as of April 1, 1976.The ReplacementsThe payroll list included the names of individuals hiredfor service assistant positions to replace the night diningroom employees, who were unlawfully discharged or con-structively discharged effective April 4, 1976. The hiring ofthese service assistants as replacements for the night wait-resses and bus personnel was part of Respondent's unlawfulplan to eliminate the night waitresses and buspersons be-cause they supported the Union. Under Board policy, thereplacements hired in furtherance of Respondent's unlawfuldiscrimination are ineligible to participate in the determina-tion of the Union's status as collective-bargaining repre-sentative on April 1, 1976. Lock Joint Tool Company, 127NLRB 1146, 1163 (1960); Sioux City Brewing Company, 85NLRB 1167-68 (1949). I shall therefore exclude the follow-ing individuals from the unit for purposes of determiningthe Union's majority status as of that date: Sandra L. Rick-ard, Eduardo Hernandez, Randall Dixon, Michael D. Schi-avo, Dwight Monroe, Paula Crouse, Mary K. Durham, Al-lan Kozeni, Rita Coutcher, Sulaiman Aboul Karim, RogerBowne, Neil McGilvery. and Shelly Derkin.Craig HohlerThe parties stipulated, and I find, that at all times mate-rial to this case, Craig Hohler whose name appears on theunit payroll for the week ending April 4, 1976, was a super-visor within the meaning of Section 2(1 1) of the Act. Conse-quently, I shall exclude Hohler from the unit.Sandy BakerOn and after March 28, 1976, Respondent employed Ba-ker as manager of a small bar known as the Hide-Awaywhich is an extension of Respondent's bar service. Al-though Baker was charged with operating the bar she didnot have any subordinate. There was no showing that Re-spondent had assigned subordinates to assist Baker's prede-cessor. Nor was there any showing that Respondentplanned to expand the Hide-Away staff to include subordi-nates. Thus, notwithstanding that Respondent classified theposition of Hide-Away manager as a supervisory position,there was no showing that Baker's predecessor had everexercised, or that Respondent expected Baker to exerciseany of the indicia of supervisory authority set out in Section2(11) of the Act.' Accordingly, contrary to the Union's po-sition, I find that Baker was not a supervisor and will in-clude her in the unit for purposes of determining theUnion's representative status as of April , 1976. Montgom-en' Ward & Co., Incorporated, 198 NLRB 52, 58 (1972).Helen MulrooneyThe Union and the General Counsel would excludeHead Waitress Helen Mulrooney on the ground that at alltimes material to this case, she was a supervisor within themeaning of Section 2(11) of the Act. Respondent claimedthat Mulrooney was not a supervisor and would include herin the unit. The relevant facts as of April , 1976 were asfollows:Mulrooney, who was hourly paid and received 25 centsper hour more than the highest paid banquet waitress,worked under the direction of Banquet Department Super-visor Alice Wisbon. As a rule, Wisbon scheduled waitressesand bus personnel for banquet work. From time to time,Mulrooney prepared the work schedule for banquet wait-resses and bus personnel. However, Mulrooney assignedthem to stations when they reported for work and had dis-cretion to change employees' work assignments during a'Sec. 2( 1) of the Act reads:The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exerciseof such authority is not a merely routine or clerical nature, but requiresthat use of independent judgment.289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbanquet. Although she worked along with the waitresses ata banquet, Mulrooney directed the service of food and re-ported unsatisfactory waitresses to Wisbon. She alsochecked the preparation of the food. Scheduled employeesreported to her when they were unable to appear for work.Upon receiving such a report Mulrooney, on her own initia-tive, adjusted the schedule or the assignments to meet theproblem created by absence. She occasionally gave writtenjob evaluations for banquet waitresses and bus personnel.Mulrooney did not attend staff meetings with departmentmanagers and other undisputed supervisors. I find fromBanquet Department cook Delores Mercurio's undisputedtestimony, that during 1976 Mulrooney reprimanded 3 em-ployees and sent an employee home from work. I find fromthe foregoing that as of April 1, 1976, Helen Mulroonevresponsibly directed the work of banquet department em-ployees. Accordingly, I find that she was a supervisorwithin the meaning of Section 2(11) of the Act and shallexclude her from the unit.Ruth RobertsThe Union and the General Counsel urge the exclusionof cashier Ruth Roberts from the alleged bargaining unit onthe ground that she was a supervisor within the meaning ofthe Act. Respondent included her on the payroll list for theperiod ending April 4 as a member of the day restaurantstaff.I find from the testimony of Innkeeper Chip Dennisonthat throughout 1976 Respondent employed Ruth Robertsas head cashier. I also find from his testimony that Roberts,while so employed, made out work schedules for her fellowcashiers, trained new cashiers, interviewed new hires, andhad authority to hire new cashiers after consultation withDennison. Her hourly wage was 50 to 75 cents higher thanthe other cashiers. During 1976, Roberts exercised her au-thority over a complement of cashiers usually numberingthree.I find from the uncontradicted testimony of cashier JudyBeebe, that Roberts scheduled cashiers, assigned them theirdays off, and had authority to chaige the work schedule tosatisfy a cashier's request. Cashiers unable to report forwork as scheduled were required to notify Roberts, whothen made the appropriate change in the schedule.Roberts also prepared quarterly evaluations of individualcashier's work performance and signed such forms next tothe printed work "supervisor." According to Director ofOperations Loss, Respondent considered such evaluationsin determining whether a cashier would receive a raise insalary. Respondent's policy was to distribute such evalu-ation forms only to the supervisor of the employee to beevaluated. I find from the foregoing that throughout 1976,Ruth Roberts responsibly directed the work of other cash-iers. Accordingly, I find that Roberts was a supervisorwithin the meaning of Section 2(11) of the Act and shalltherefore exclude her from the unit.Mary HappenyMary Happeny, who Respondent employed since Janu-ary 1972, was designated a captain from February 23, untilJuly 5, 1976. Happeny also functioned as a waitress whenthe captain program was suspended between March 8 andApril 4, 1976. Until February 23, Happeny had been anight dining room supervisor. As a captain, Happeny wasresponsible for the performance of three or four service as-sistants on the night dining room staff under George High,the night dining room manager. As a captain, Happeny hadauthority to recommend the discharge of unsatisfactory ser-vice assistants to High. Whether such recommendationswould have been effective was not shown. Happeny wasexpected to evaluate the service assistant's performance andalso had authority to recommend wage increases. Againthere was no showing that such a recommendation wouldhave been effective. However, under the second captainprogram, Happeny had discretion to reward service assis-tants by paying to them portions of gratuities left by restau-rant patrons based upon her evaluation of their individualperformances.Happeny also scheduled service assistants on a weeklybasis. In the event a scheduled service assistant was absentor contemplated absence a captain such as Happeny hadauthority to direct a substitute service assistant to come towork. In an emergency, the captain also had authority togrant service assistants time off from work either before theservice assistant came to work or during work.Respondent's captains were responsible to direct correc-tive action including the provision of a free meal if a serviceassistant made a mistake in serving an order. In addition,the captains had authority to discipline service assistants.Manager George High had weekly meetings with his cap-tains to criticize system's operation during the period whenit was in effect.I find that under second captain program, Respondent'scaptains had authority to reward and responsibly to directthe service assistants in their work. The exercise of thatauthority required the use of independent judgment. Itherefore find that Respondent's captains, under the April5, 1976 captains program, were supervisors within themeaning of Section 2(11) of the Act. As Happeny was adesignated captain on April 1. 1976, I shall exclude herfrom the unit.Gloria HarriganRespondent employed Gloria Harrigan as a night diningroom waitress from September 30, 1974, until she quit onFebruary 23, 1976, in response to Respondent's implemen-tation of its first captain program. The amended complaintalleged, and I have found above, that Respondent construc-tively discharged Harrigan in violation of Section 8(a)(3)and (I) of the Act on February 23, 1976. Contrary to Re-spondent's contention, under Board policy, Harrigan's sta-tus as a discriminatee entitled her to participate in the selec-tion of a representative for the bargaining unit sought bythe Union on April 1, 1976. Commodore Watch Case Co.,Inc., 114 NLRB 1590, 1599 (1955). I shall include GloriaHarrigan in that unit.Joyce RobergeRespondent hired Joyce Roberge in May 1967 as a nightdining room waitress. Roberge's last active day in that posi-290 HOIIDAY INN OF PERRYSBURG, OHI0tion was on March 6, 1976. Thereafter, because of illness.Respondent placed Roberge on a leave of absence effectivefrom March 21, 1976. Respondent terminated her leave sta-tus on August 22. 1976. Further, as I have found above, herunlawful constructive discharge occurred on June 5. 1976.However, under Board policy, Roberge's leave of absencestatus on April I entitled her to inclusion in the unit forpurposes of determining the Union's majority status. E. H.Sargent and Co., 99 NLRB 1318. 1319-20 (1952). Accord-ingly, I shall include Roberge in the unit.Monique Perrin and Michelle WagenerThe General Counsel and the Union would excludeMonique Perrin from the unit on the grounds that her em-ployment as a lifequard deprived her of a sufficient commu-nity of interest with the food and beverage employees towarrant inclusion with them in the unit sought by theUnion. The Union would also exclude Michelle Wageneron the same ground. There was no dispute as to the inclu-sion of Karen Gould, Diane Powell, and Linda S. Cockewho were employed with Perrin and Wagener in a portionof Respondent's facility known as the French Quarter dur-ing the week ending April 4, 1976.The French Quarter is an 85' x 140' indoor area adja-cent to a 25' x 50' swimming pool. This facility includes asnack bar, tables and chairs, a whirlpool bath, a puttinggreen, a pool table, ping-pong tables, and other amuse-ments.The five employees servicing the French Quarter wereunder the immediate supervision of Innkeeper Chip Denni-son. All five employees were hourly paid. Of the five em-ployees included in the French Quarter on April I. 1976.three, Karen Gould, Diane Powell, and Linda S. Cocke,were classified as snack bar attendants. The duties of thesnack bar attendants included the service of beverages andfood and the cleanup of tables. Respondent classified Perrinand Wagener as pool attendants and from time-to-time re-quired that they wear bathing suits or tee shirts bearing theinscription "French Quarter Lifeguard." Respondent alsorequired Perrin and Wagener to act as lifeguards duringperiods when guests were using the pool. However, bothspent substantial portions of their working time performingduties similar to those of the snack bar waitresses.In sum, I find that as of April 1,. 1976. Perrin and Wagen-er spent a substantial portion of their work time performingfunctions similar to those of agreed unit employees withwhom they shared common immediate supervision, a com-mon work area, and similar conditions of employment.From these circumstances, I further find that Perrin andWagener enjoyed a sufficient community of interest withGould, Powell, and Cocke to warrant inclusion of all five inthe same unit. Consequently, I shall include Perrin andWagener in the unit as of April 1. 1976.In sum, I find that as of April 1. 1976. the followingemployees should not be included in the unit:Jake A. SweedeHelen MulrooneyCraig HohlerCharles TisdaleRuth RobertsSandra L. RickardRandall DixonRita CoutcherMichael SchiavoSulaiman Aboul KarimDwight MonroeGloria SwansonMary K. DurhamEdduardo llernandezAllen KozeniAnn BurmeisterMary Happen?Roger BownePaula CrouseNeal McGilveryShelley DerkinI also find that the folloing named employees not on Re-spondent's payroll list for the week ending April 4. 1976.were in the unit as of April 1, 1976: Judith Beebe. GloriaHarrigan. and Joyce Roberge. Consistent with my findingthat Michael Stepnick was night dining room employee asof April I. I shall delete his name from the portion of thepayroll list pertaining to the night kitchen. From the Iorc-going additions and deletions. I find that as of April 1.1976. the appropriate unit herein included 144 employeeswhose names are listed below in Appendix "B."At the hearing. the General Counsel otfered signed au-thorization cards in support of the Union's claim that as ofApril 1, 1976. it had achieved majority support in the bar-gaining unit. I rejected the authorization cards of emplo,-ees Tony Mercurio. Jim Stefanelli. and Jennifer Teschner. Ihave now found that Stefanelli was eligible to participate inthe selection of a bargaining representative on April 1., thedate of the Union's initial demand for recognition and bar-gaining. I now find further that his authorization card, ex-ecuted on March 14. 1976, was valid and will be counted indetermining the Union's majority status as of April I. 1976.Respondent challenged 14 other cards signed by unit em-ployees. The evidence pertaining to the validity of thesedisputed cards is set out and evaluated below.Diana DauerEmployee Diana Dauer signed her authorization card onApril 9. eight days after the critical date. I find that l)auer'scard came too late to support the Union's claim ot majorityon April I. Thereftre her card will not be counted.Cathy Craig, nee JacobsEmployee Cathy C('raig using her maiden name. Jacobs.executed an authorization card in favor of the Union onApril 5 1976. Accordingl. her card can not be counted insupport of the Union's demand for recognition 4 days ear-lier. I shall therefore exclude it.Bonnie MoyesBonnie Moyes signed an authorization card in favor ofthe Union on April 3 1976. Thus, as her card cannot becounted in support of the Union's claim of majority statuson April .1976. 1 shall exclude it.Joyce RobergeEmployee Joyce Roberge signed an authorization cardsupporting the Union on March 31. 1976. However. it ap-pears from a postmark on the card that it was not mailed tothe Union until April 3. 1976. 2 days after the Union'sclaim of majority status. Under Board policy, notwith-standing the late mailing of the card, its signing by Robergeon March 31. 1976. was a valid designation of the Union to291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresent her as of the date of her signature, InternationalMetal Specialties, Inc., 172 NLRB 1338, 1339, fn. 7, (1968)enfd., 435 F.2d 870, 872 (2d Cir. 1970); Retail Clerks Inter-national Association. AFL-CIO, 153 NLRB 204, 226-227(1965).Respondent challenged the timely executed authorizationcards of employees Terry Saunders, Patricia Lehmann. Le-Vonne Green, Brian Brandenburg, Lucianne Bortel, Patri-cia Soldwish, Thomas Goede, Kevin Smith, Brian L. Over-myer, and Sue Mutchler on the ground "that they were toldthat the sole reason for the signing of the card was to enablea union to obtain another Election (sic)." (Respondent'sbrief.)The challenged authorization cards contained no refer-ence to an election. Instead, each card declared its purposeas follows:I hereby authorize the above mentioned Union affili-ated with the Hotel and Restaurant Employees andBartenders International Union to represent me as mybargaining agent in all relations with my employer.and to negotiate for me in regard to wages. hours ofemployment and working conditions.Under the Board's doctrine in Cumberland Shoe Corpora-tian, 144 NLRB 1268, 1269 (1963), where, as here, the au-thorization card unambiguously recited that the signer au-thorized the specified union to represent the employee forpurposes of collective bargaining and made no mention ofan election, that card would be counted in favor of thespecified union unless it was shown that the solicitor toldthe employee that the sole purpose of the card was to ob-tain a Board-held election. The Supreme Court has ex-pressed its approval of the Board's policy as follows:In resolving the conflict among the circuits in favorof approving the Board's Cumberland rule, we think itsufficient to point out that employees should be boundby the clear language of what they sign unless thatlanguage is deliberately and clearly conceled by aunion adherent with words calculated to direct thesigner to disregard and forget the language above hissignature. There is nothing inconsistent in handing anemployee a card that says the signer authorizes theunion to represent him and then telling him that thecard will probably be used first to get an election.[N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575,606-607 (1969)].Of the 10 cards, only that of Terry Saunders runs afoul ofthe Cumberland doctrine. For Saunders' credited testimonyshows that the solicitor on behalf of the Union told himthat the purpose of the authorization card "was just to getanother vote, to be able to get another vote." (Emphasissupplied.) I find that the use of the word "just" was calcu-lated to give Saunders the impression that the only purposeof the card was to obtain a representation election. Thiscontradiction of the stated purpose of the card was suffi-cient to nullify Saunders' apparent designation of theUnion as his bargaining agent. I shall not count Saunders'authorization card. Levi Strauss & Co., 172 NLRB 732, 733(1968).Each of the remaining nine authorization cards satisfiesthe Cumberland doctrine. None of the nine signatories wastold that his or her card would be used only for the purposeof securing a Board representation election. There was noshowing that in any of the nine instances the solicitor con-tradicted the language of the card or told the employee todisregard it. Instead, in each instance, the solicitor stated insubstance that a purpose of the card was to secure such anelection. That the solicitor in each instance did not restatethe bargaining authorization expressed clearly by the carddid not establish that the Union was abandoning or ignor-ing that authorization. Consequently, I find that the autho-rization cards signed by Patricia Lehmann, LeVonneGreen, Brian Brandenburg, Luciann Bortel, PatriciaSoldwish, Thomas Goede, Kelvin Smith, Brian L. Over-myer, and Sue Mutchler to be valid for purposes of deter-mining the Union's representative status. Hedstroni Com-pany, 223 NLRB 1409, 1410-11 (1976).For the reasons set forth above, I find that Respondentdemonstrated the invalidity of only four of the Union's 84authorization cards described above. Thus, valid authoriza-tion cards of a majority of 80 of the 144 bargaining unitemployees supported the Union's unsuccessful request forrecognition and bargaining on April I, 1976. See Appendix"C."I agree with the contention of the C'harging Party and theGeneral Counsel that it was highly improbable that theBoard could conduct a fair election among Respondent'semployees in light of Respondent's serious unfair laborpractices including the unlawful constructive discharge of25 unit employees by the close of business on April 4, 1976.In these circumstances, I find that the Union's authoriza-tion cards were the most reliable indication of the desires ofthe unit employees concerning representation. The Unionhad obtained authorization cards from a majority of theemployees in the appropriate unit by April 1, 1976. the dateit demanded recognition. Respondent, which had engagedin a succession of unfair labor practices beginning with theimplementation of the first captain system on February 23,1976. refused the Union's demand. I find therefore that Re-spondent violated Section 8(a)(5) of the Act by this refusalto recognize the Union on and after April 1, 1976. AlbertsonManufacturing Compans. 236 NLRB 663 (1978).E. Delores Mercurio and Elizabeth HollersRespondent hired Delores Mercurio and Elizabeth Hol-lers as banquet cooks on October I, 1973. Mercurio endedher employment in that position by resignation on July 6,1976. Hollers' employment by Respondent ended in dis-charge on or about July 29, 1976.Mercurio and Hollers actively supported the Union. OnMarch 14, 1976, both signed authorization cards. There-after each wore a union button on her uniform until she leftRespondent's employ. Both were active participants in theUnion's organizing campaigns in 1974, 1975, and 1976.Mercurio and Hollers passed out a total of eight union au-thorization cards during the 1976 campaign. They attendedall three of the Union's meetings held respectively onMarch 10, 14, and 31 with Respondent's employees. Theyalso joined in the Union's picketing of Respondent's facili-ties on April 5 and 7, 1976.It appears that by mid-March, Respondent at least sus-pected that Mercurio and Hollers were union activists.292 HOLIDAY INN OF PERRYSBURG. OHIOThus, I find from Mercurio's testimony that on March 17.1976. Director of Operations Donald Loss asked herwhether she and her cousin, Elizabeth Hollers, were tryingto have a union come in. Mercurio replied that she was notso engaged, and suggested that he look elsewhere.'Later in March. Mercurio and Hollers were present inthe kitchen when Banquet Manager Alice Wisbon toldHead Waitress Helen Mulrooney that the bus personnelwould be dismissed if Wisbon found out that they weresigning union authorization cards. Wisbon made no at-tempt to take Mulrooney out of the banquet kitchen.On April 5. 1976. a number of night dining room wait-resses with union signs began picketing Respondent's facil-ity in response to the implementation of the second captainprogram. That same evening. Mercurio and Hollers joinedthe pickets after their shift ended. Two days later. Mercurioand Hollers returned to the picket line.During the picketing, on April 7. Banquet Kitchen Su-pervisor Curtis White and Innkeeper Chip Dennison ap-proached the picket line with cameras and took pictures ofthe pickets. White directed his photography at pickets Mer-curio and Hollers.Turning to Mercurio's and Hollers' conditions of employ-ment I note the following:Beginning January and throughout 1976. Respondentscheduled Mercurio. Hollers, and its other banquet cooks towork split shift, as it had done the previous year. Thisscheduling depended upon variations in the banquet sched-ule. Mercurio and Hollers had both worked split shifts inprevious years.On April 21, Respondent hired Randy Fox as a banquetcook. Respondent's records show that its banquet cooksworked the following hours during the period from and in-cluding the week ending February 8. 1976. prior to Fox'srehire and up to an including the week ending May 16.1976. about 4 weeks after his hire:Holiday Inn of Perrysburg-Banquet Cook's Hours-Week ending 2/8/76-5/16/76Dates Kern2/82/152/222/293/73/143/213/2838.947.519.522.845.121.334.939.4Over- Hol- Mer-meyer lers curio51.650.932.333.639.736.042.842.871.151.740.430.345.730.649.445.9Fox71.152.345.232.146.831.028.343.54/44/114/184/255/25/95/1639.630.620.834.615.233.929.947.143.819.740.917.231.025.4Total 474 544.851.045.224.729.012.724.426.156.037.219.824.413.028.432.022.713.528.331.6588.2 561.1 96.1At the end of April. Curt White changed that BanquetDepartment's operational instructions and pasted them inthe banquet kitchen. He told Hollers that violation of thenew instructions would result in a warning slip. There is noevidence that Hollers thereafter received a warning slipcharging her with violation of those instructions.In the middle of May, Hollers and Mercurio asked Whitenot to schedule them before 3 p.m. They gave as their rea-son that it was too costly to drive to work in the morningfor an hour or two, and then return for a few more hours inthe afternoon. Soon after their request, White warned Mer-curio that she would suffer a substantial reduction in totalhours per week if she insisted upon this limitation on heravailability. There is no showing that other banquet cooksasked for a similar restricted schedule.Beginning in May and through July, Respondent experi-enced its usual slow banquet season. By the middle of June,all of the banquet cook's were drastically reduced.On June 14, 1976, White and Food and Beverage Man-ager Kovacik approved Hollers' request for a leave of ab-sence effective that day until August 1, 1976, when Hollersanticipated returning to her job.Mercurio credibly testified, that by July I, White's atti-tude toward her had become hostile. Thus, in early July,White told Dishwasher Dan Williams, while pointing atMercurio. "You see that bitch'? I am going to get rid ofher."In a letter to Loss and Dennison dated July 6, 1976, Mer-curio announced her resignation, effective that same day, asfollows:Due to my husband having no income & (sic) my get-ting proper help for my family from the State. (sic) Iregret that I have to terminate my job with HolidayInn Perrysburg today July 6, 1976. 1 myself need anoperation and can't afford it any other way. I regretleaving, (sic) you, the friends I've made but please un-derstand. it's for the above reasons only.Thank You6 1 did not credit Donald Loss' estimony to the effect that prior to April 2he did not speak to any employees about the Union's organizing activitiesamong Respondent's employees. As I have previously noted. Loss impressedme as being a less than candid witness, more interested in protecting Respon-dent than in providing his full recollection. Here, instead of an attempt torecall specific conversations with employees, Loss made a sweeping self-serving denial. In contrast, Mercurio in relating her recollection of the inci-dent testified in a full and forthright manner. Consequently. I have creditedMercuno's testimony in this regard./s/Delores MercurioDelores MercurioHowever, at the hearing in this case. Mercurio offered adifferent reason for her resignation. She testified on directexamination that White's changed attitude coupled withonerous and disparate conditions of employment causedher to resign. This testimony also conflicted with assertions293 )F.DECISIONS OF NATIONAl. I.ABOR RELATIONS BOARI)in her pretrial affidavit to the effect that she resigned on herdoctor's advice to have necessary surgery. It also conflictedwith her frank concession under cross-examination that thereal reason for her resignation was to obtain state assistanceneeded to pay for the surgery. In light of her letter andaffidavit I have credited her testimony on cross-examina-tion.The last day Hollers worked for Respondent was June14, 1976. Thereafter, at her request she was on a leavewhich was to end on August 1, 1976.On July 31, Hollers phoned White about her proposedschedule for August. White told Hollers that she was not onthe schedule, and that he and Kovacik had agreed to let hergo. White ended the conversation, saying, "I am going tohave to let you go, you've just lost too much time." Whiteadded that if Kovacik wanted her back, he would let herknow.On August I. Hollers called dishwasher Mike Halloran,and inquired about the schedule. Halloran told Hollers thathe had heard that she was "fired." On August 6, Hollersapplied for unemployment compensation, stating that herreason for not working was she had been fired.On or about August 12. Hollers received a letter of rein-statement for Chip Dennison. Enclosed was a banquetkitchen schedule. The letter stated that because of some"misunderstanding," Respondent had not been able toschedule her, but that Hollers could return the followingweek. Shortly after Dennison's letter, Curt White made twophone calls to Hollers' home. White's first conversation waswith Holler's husband, who stated that he was not sure ofHollers' plans. On a second occasion, White talked to Hol-lers, who told him that she had other plans. By letter ofAugust 5, 1976. to which was attached a banquet kitchenschedule, Respondent asked Hollers to indicate the daysand hours she could work. She did not respond. Nor did shereply to Respondent's letter of August 12, 1976, in whichChip Dennison asked if she wished to be terminated.The General Counsel and Charging Party urged that Re-spondent violated Section 8(a)(l) and (3) of the Act by re-ducing Mercurio's and Hollers' hours of work, so that nei-ther could continue working for Respondent, and thatRespondent thereby constructively discharged Mercurio, allbecause of their activity on the Union's behalf. Respondentcontended that such reductions in hours as the two employ-ees suffered were at the employees' own request, and thatMercurio resigned for reasons other than her reducedhours. I find that the weight of the evidence does not pre-ponderate in favor of the General Counsel and ChargingParty's contention.Respondent at least suspected that Mercurio and Hollerswere engaged in union activities well before they suffered areduction in hours. On March 17, Respondent evidenced anawareness that Mercurio and Hollers were active in supportof the Union. On that day, Loss singled Mercurio out forquestioning about whether she and Hollers were assistingthe Union's organizing campaign. Later that month, Ban-quet Manager Wisbon made certain that Hollers and Mer-curio heard her threaten to discharge bus personnel whosigned union authorization cards. Aside from showing Re-spondent's hostility toward Hollers and Mercurio's sus-pected union activity, I find l.oss' interrogation, and Wis-bon's warning violated Section 8(a)(l) of the Act.7Finally, on the evening of April 7, when both joined theUnion's picket line outside Respondent's facility, InnkeeperDennison and their immediate supervisor, White, com-menced photographing the pickets, paying special attentionto Hollers and Mercurio. Significantly, there was no show-ing that Respondent's photography was occasioned bypicket line misconduct. Thus, photographing of Mercurioand Hollers as they picketed violated Section 8(a)( 1) of theAct. eroy E. Craw, Jr. e al.. dh/a Craw & Son, 227NLRB 601, 607 (1976).Granted that Respondent's union animus was directed atMercurio and Hollers, the attempt to link that animus withtheir reduced hours and Mercurio's resignation falls short. Irecognize as shown above, that Respondent was not abovedevising ways of' ridding itself of prounion employees.However, the admissions of alleged discriminatees Mercu-rio and Hollers revealed that their reductions in hours inthe spring of 1976 followed their request to he scheduled forwork only after 3 p.m.. thus eliminating them from oppor-tunities to work on breakfast banquets and luncheons.Moreover, irrespective of Respondent's real reason for hir-ing Randy Fox, there has been no showing that Mercurioand Hollers lost hours because of his hiring. Absent wasany threat or suggestion by White or other members ofmanagement that Respondent intended to inflict reducedhours upon them as punishment for supporting the Union.In sum, the evidence casts considerable doubt upon thepropositions urged by the General Counsel and ChargingParty that union animus moved Respondent to curtail Hol-lers and Mercurio's working hours.As for Mercurio's resignation, her testimony on cross-examination and her letter announcing her resignation re-vealed that she took this step not because of the conditionof employment imposed by Respondent. Instead in her let-ter, Mercurio attributed her departure to her plan to obtainpublic assistance for contemplated surgery.In conclusion, I find that a preponderance of the evi-dence does not support the allegations that Hollers andMercurio suffered discriminatory treatment at Respon-dent's hands.IV. 1111i FII: I 01F 111ii UNFAIR ABOR RA11( iS UPON(OMMER( IThe activities of Respondent set forth in section II1,above, occurring in connection with its operations de-scribed in section I above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.CON(I.L'SIONS OF LAWI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.7 Although not alleged as siolations in the amended complaint. these inci-dents were lully litigated.294 HOLIDAY INN OF PERRYSBURG. OHIO2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent interfered with, coerced, and restrainedits employees in the exercise of the rights guaranteed themin Section 7 of the Act, thereby committing unfair laborpractices prohibited by Section 8(a)(l) of the Act, by:a. Threatening to terminate its restaurant operationrather than bargain with a union.b. Threatening to discharge employees because theysigned union authorization cards.c. Interrogating employees regarding their union activi-ties and sentiments and the union activities and sentimentsof other employees.d. Promulgating and maintaining an unlawful no-solici-tation rule and an unlawful no-distribution rule.e. Threatening to get rid of employees because they sup-ported the Union.f. Engaging in surveillance by photographic employeesengaged in picketing on behalf of the Union.g. Telling employees that they must work under the cap-tain system or quit their employment with Respondent.h. Promulgating and maintaining a rule prohibiting itsemployees from wearing union buttons, or other unioncampaign adornment while on Respondent's premises.4. Respondent discriminated with respect to employees'hire and tenure of employment, thereby discouraging mem-bership in a labor organization and committing unfair laborpractices prohibited by Section 8(a)(3) and (I) of the Act.by imposing more onerous conditions of employment uponits night dining room employees in the form of a captainsystem for servicing patrons, and by constructively dis-charging night dining room waitress Gloria Harrigan onFebruary 23, 1976, night waitress Kathy Klein on April 2,1976, and night waitress Joyce Roberge on June 5, 1976.and by discharging or constructively discharging the follow-ing night dining room employees on April 4, 1976: NancyArtz, Glendine Berndt, Karyn Ciprian. Betty Cox, Inez Fa-Ilan, Sharon Hess, Janet Kozlowski, Victoria Langlois,Terry Lynott, Bonnie McGeorge, Julie McKaig, Sue Myer,Michael Miller, Doris Mullins, Doug Obensbain, Gene-vieve Paternite, Stephen Presti, J,,yce Rechtine, PatriciaRoberts, Marge Rollins, Florence Taylor, Tim Zirke, andJim Stefanelli.5. Since April 1, 1976, a majority of the employees in thefollowing appropriate unit have designated the Union astheir exclusive representative in that unit for purposes ofcollective bargaining:All full-time and regular part-time food and beveragedepartment employees employed by the Respondent atits Perrysburg, Ohio, facility, including cooks, saladhelp, dishwashers, porters, waitresses, bartenders andbus help but excluding all desk clerks, maintenanceemployees, housemen, maids, managers assistant man-agers, office clerical employees and all professional em-ployees, guards and supervisors as defined in the Actand all other employees.6. Respondent, by refusing on and since April 1. 1976, torecognize and bargain with the Union as the representativeof its employees in the appropriate unit, has refused and isrefusing to bargain in good faith and thus has committed.and is committing, unfair labor practices prohibited by Sec-tion 8(a)(5) and (1) of the Act.7. The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of the Act.8. Respondent has not committed any other unfair laborpractices except as noted above.THl- REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices. I shall recommend thatit cease and desist therefrom and take affirmative actionnecessary to effectuate the purposes of the Act. I shall alsorecommend that Respondent be ordered to terminate thecaptain program, and restore its night dining room opera-tions to the waiter-waitress-bus personnel system as thatsystem existed prior to February 23, 1976. I shall furtherrecommend that Respondent be ordered to offer the em-ployees, named in the portions of this decision entitled Con-clusions of Law, and Appendix "A" immediate and fullreinstatement to their former positions in the restored nightdining room operations, or if those positions are not avail-able, to substantially equivalent positions without prejudiceto their seniority or other benefits and privileges. I shallrecommend that Respondent be ordered to make these em-ployees whole for any losses of pay and tips they may havesuffered by payment to each of the sums they would haveearned but for the discrimination against them, with inter-est thereon to be computed in the manner described inF W. Woolworth Companlv, 90 NLRB 289 (1950), and Flor-ida Steel Corporation. 231 NLRB 651 (1977).? I further rec-ommend that Respondent be required to preserve andmake available to Board agents, upon request, all pertinentrecords and data necessary to analyze and determine what-ever backpay may be due.Having found that by April I,. 1976. a majority of Re-spondent's employees in an appropriate bargaining unithad authorized the Union to represent them in collectivebargaining with the Respondent, and having found that Re-spondent committed serious and extensive unfair laborpractices so that it now seems unlikely, if not impossiblethat a fair election under Board auspices could be held. Irecommend that Respondent be required to recognize andbargain with the Union as the representative of those em-ployees, effective April 1, 1976. N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969).Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER9The Respondent. Motor Inn of' Perrysburg, Inc.. d/b/aHoliday Inn of Perrysburg. Ohio, its officers, agents, succes-sors. and assigns, shall:8 See, generally. Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. Cease and desist from:(a) Interrogating employees concerning their member-ship in, sentiment toward, and activities on behalf of, Hoteland Restaurant Employees and Bartenders Union. Local868, AFL-CIO, or any other labor organization.(b) Engaging in surveillance of employees engaged inlawful picketing on behalf of Hotel and Restaurant Em-ployees and Bartenders Union, Local 868. AFL CIO, orany other labor organization.(c) Threatening employees with the discharge or onerousconditions of employment or other economic reprisals be-cause of their support for Hotel and Restaurant Employeesand Bartenders Union, Local 868, AFL-CIO, or any otherorganization.(d) Promulgating, maintaining, giving effect to or entbrc-ing any rule which prohibits employees from distributingliterature in nonworking areas, on nonworking time, relat-ing to matters involving the exercise by employees of theirrights under Section 7 of the National Labor Relations Act.as amended.(e) Promulgating, maintaining, given effect to or enforc-ing any rule prohibiting employees from wearing buttons.pins or other adornment, relating to matters involving theexercise by employees of their rights under Section 7 of theNational Labor Relations Act, as amended.(f) Telling employees that quitting their jobs is the onlyalternative to complying with more onerous conditions ofemployment imposed by Respondent to interfere with theirsupport of an organizing campaign conducted by Hotel andRestaurant Employees and Bartenders Union, Local 868.AFL-CIO, or any other labor organization.(g) Implementing a captain system or any other systemfor conducting business in its night dining room operations.or otherwise imposing more onerous conditions of employ-ment on its employees because they support or have sup-ported Hotel and Restaurant Employees and BartendersUnion Local 868. AFL-CIO, or any other labor organiza-tion.(h) Constructively discharging or otherwise discriminat-ing against employees because they support or have sup-ported Hotel and Restaurant Employees and BartendersUnion, Local 868, AFL-CIO, or any other labor organiza-tion.(i) Refusing to recognize or bargain collectively with Ho-tel and Restaurant Employees and Bartenders Union, Lo-cal 868, AFL-CIO as the exclusive bargaining representa-tive of the employees in the following appropriatebargaining unit:All full-time and regular part-time food and beveragedepartment employees employed by the Respondent atits Perrysburg, Ohio, facility, including cooks, saladhelp, dishwashers, porters, waitresses, bartenders andbus help but excluding all desk clerks, maintenanceemployees, housemen, maids, managers, assistant man-agers, office clerical employees and all professional em-ployees, guards and supervisors as defined in the Act.and all other employees.(j) In any other manner interfering with. restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Rescind and discontinue the captain system and re-store the night dining room operations to the system knownas the waiter-waitress-busperson system. as it was, prior toFebruary 23. 1976.(b) Offer to the employees listed below in Appendix "A"immediate and full reinstatement to their respective formerpositions of employment as waiters, waitresses, or bus per-sonnel in Respondent's night dining room department, dis-missing if necessary anyone who may have been hired orassigned to perlbrm their functions in Respondent's nightdining room operations, and if their respective former posi-tions do not exist. to substantially equivalent positions with-out prejudice to their seniority or other rights or privileges,and make them whole for any loss of pay they may havesuffered as a result of the discrimination each has suffered,in the manner set forth above in the section entitled "TheRemedv."(c) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Upon request, bargain with Hotel and RestaurantEmployees and Bartenders Union, Local 868, AFL-CIO. asthe exclusive representative of the employees in the appro-priate unit described above in respect of rates of' pay,wages, hours of employment and other conditions of em-ployment and if an understanding is reached embody suchunderstanding in a signed agreement.(e) Post at Respondent's Perrysburg. Ohio facility copiesof the notice attached hereto marked "Appendix D."0 Cop-ies of said notice, on forms provided by the Regional Direc-tor for Region , after being duly signed by an authorizedrepresentative of Respondent. shall be posted by Respon-dent immediately upon receipt thereof for a period of 60consecutive days in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered. defaced, or covered by any othermaterial.(f) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHIER ORDERED that unfair labor practices al-leged in the complaint but not specifically found herein arehereby dismissed.'° In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-menl of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIX ACaptain Program DiscriminateesNancy ArtzGlendine Berndt296Julie McKaigSue Myer HOLIDAY INN OF PERRYSBURG. OHIOKaryn A. CiprianBetty CoxInez FallonGloria HarriganSharon HessKathy KleinJanet KozlowskiVictoria LangloisTerry LynottBonnie McGeorgeTim ZirkeMichael MillerDoris MullinsDoug ObenshainGenevieve PaterniteStephen PrestiJoyce RechtineJoyce RohergePatricia RobertsMarge RollinsFlorence TaylorJim StefanelliAPPENDIX BDorothy R. HarveyCharlotte MorrisSuzanne L. TownsendDawn HurstJohn KernMary CalevroMary FultzVirginia KeetonMary SmetanaEllie PatersonBeth PatersonRodney L. ShawDaniel DesandroMary K. MulrooneyJanet C. BettenbrockVirginia RateMike J. HalloranLinda GreulichDan W. WilliamsKaren BlevinsScott ReiterVincent E. DavisJay SeilerBrian OvermyerSue L. MulrooneyBryan W. TerryWesley J. JacksonKevin SmithBill J. ShanksElizabeth A. HollersDelores MercurioLorraine D. EmmickCathy JacobsChristopher WelshPamela SmithBarbara HudsonSandra BakerAnna DanilovicBruce HannaTherese NeuserDoloris SniderBarbara EdwardsMaria VarelaSarah AlexanderBart BoweBonnie J. MoyesDiane DauerCathy Jo CrowthersCynthia PatersonNabih 0. DandanKaren PitzenRobert BostdorfDaniel GriesingerJeffery HanthornGenevieve JaroszJose MartinezCarlos SanchezKent A. HoffmanJay M. SchmidtTod SchmidtJane SieczkowskiSandra A. JohnstonBetty J. BoneyMark H. ButlerMildred DeciusChristine D. FallStephen LucasHoward LightnerTom GoedeMark SlowinskiMark G. NewvilleEd L. KleinfelterJames P. RiehmScott YoderSteve TuckerJimmie PerrineRichard ButlerWilliam BabcockLeona SaundersMary' K. SmithNorman SoldwishSusan MutchlerTheresa BoweSusan Mae LandoltLenna RobinsonKaren ShafferSharon TaylorHelen KolesLucianne BortelBrian BrandenburgArlene LawsonJill AspacherJane OlearyKathy Shull(Cass M. RobyJana M. YoderTim OilerJoan M. HahnEileen M. MillerJeri S. homasPam HessD)ave R. Burdol.avonne M. GirenSharon S. BrittPatricia K. I.ehmannI.ori HencherPatti Sold'uish.lim StetinelliJovce R. Rechtine('heire AkenbergerTimothy ZirkeBonnie L. Mc(eorgeD)oris MullinsKathleen M. ShawPatricia RobertsJeanne Smith(iene, ieve I'atcrniteSouheil J. KabbaraMichael StepnickMichael ). MillerKathleen A. KleinKaryn A. CiprianTerry W. I lnottJulie A. McKaigGlendine BerndtStephen .StepnickLeslie KozlowskiFlorence Ta lorMarge RollinsVictoria S. L.angloisJanet Kozlowsk iNanc, Artz[)ouglas H. ()benshainInez .:FallonSharon 1.. lessBett\ Jean (oxKaren (iouldMonique N. PerrinMlichelle Wagener[)iane PowellLinda S. ( ockeJudith BeebeGloria arriganJoyce Roherge,\PPINI)IX ('The lnion's authorization cards as of April I. 1976('herie AkenbererNancy ArtzBill BabcockJudith (. BeebeGlendine BerndtJanet ('. BettenbrockLucianne BortelBob Bostdort'Brian BrandenburgMary V. CalevroKaryn (iprianBetty Jean C(oxVincent [)avisMildred L. DeC(iusDan DeSandroLorraine EmmickInez E. FallonMary FultzTom GoedeLaVonne M. GreenLinda Lou GreulichSharon I.. HlessKent HoflomanElizabeth A. ollersWesley J. JacksonGeneviee JaraszSandie JohnstonVirginia .KeetonKathleen A. KleinEd KleinfetterJohn KernJanet KozlowskiVictoria S. L.angloisPatricia K. I.ehmannHoward lightnerTerry LnottStephen ucasBonnie l.ou Mc(GeorgeJulie McKaigDeloris MercurioEileen NM. MillerMichael Miller297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaniel GrisingerMike HalloranJeffery W. HanthornGloria HarriganDoug ObenshainBrian L. OvermyerGenevieve J. PaterniteBeth PatersonEllie PatersonCynthia L. PattersonStephen E. PrestiVirginia M. RateJoyce L. RechtineJames P. RiehmBryan W. TerryCharlotte MorrisDoris L. MullinsSusan J. MutchlerMark G. NewvilleRodney L. ShawJane A. SieczkowskiMark SlowinskiMary SmetanaJeanne SmithKevin SmithPatricia Ann SoldwishJim StefanelliFlorena TaylorSharon Suzanna TaylorScott C. YoderSuzanne L. Townsend Tim ZirkeAPPENDIX DNoI(-i To EMPi.OYiI-SPosii lI) BY ORDER OFI 11ENAI()ONAI I.ABOR R.A I()IONS BOARDAn Agency of the United States GovernmentThe National labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsfTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities except tothe extent that the employees bargaining representa-tive and employer have a collective bargainingagreement which imposes a lawful requirement thatemployees become union members.In recognition of these rights, we hereby notify ouremployees that:WE Wllt. NOI interrogate you regarding your mem-bership in, sentiment toward, or activities on behalf ofHotel & Restaurant Employees and Bartenders Union.Local 868, AFL-CIO, or any other labor organization.WE Wi.L. NO'I threaten employees with terminationof our operations or discharge because they supportHotel & Restaurant Employees and Bartenders Union,Local 868, AFL-CIO, or any other labor organization.WE WL.l, Nor photograph employees engaged inpeaceful picketing of our facility on behalf of Hotel &Restaurant Employees and Bartenders Union. Local868, AFL CIO, or any other labor organization.WE WILL NOT promulgate, maintain, or enforce anyrule or regulation which prohibits our employees fromsoliciting on behalf of any labor organization in workareas of our facilities during their nonworking time orfrom distributing literature on behalf of any labor or-ganization in nonwork areas of our facilities duringtheir nonworking time.WE WILL. NOI promulgate or enforce any rules pro-hibiting our employees from wearing union buttons orother union campaign adornment at our facility.WE WILL NOT confront you with termination of youremployment as an alternative to working under moreonerous discriminatory conditions of employment andthus attempt to interfere with your right to supportHotel & Restaurant Employees and Bartenders Union,Local 868, AFL CIO. or any other labor organization.WE Wll I. NOI impose onerous conditions of employ-ment, attempt to cause you to quit your employmentwith us by imposing onerous conditions upon you, orotherwise discriminate against you for supporting Ho-tel & Restaurant Employees and Bartenders Union,Local 868, AFLCIO,. or any other labor organization.WtE WILl. NOT refuse to recognize Hotel & Restau-rant Employees and Bartenders Union, Local 868,AFL C10 as the collective-bargaining representativeof:All full-time and regular part-time food and bever-age department employees employed by Motor Innof Perrysburg, Inc.. d/h/a Holiday Inn of Perrys-burg. Ohio, at its Perrysburg. Ohio facility, includingcooks, salad help, dishwashers. porters, waitresses.bartenders, and bus help but excluding all deskclerks, maintenance employees, housemen. maids.managers, assistant managers, office clerical employ-ees and all professional employees, guards. and su-pervisors as defined in the Act, and all other employ-ees.Wi. WllI. NO) in an) other manner interfere withany of your rights set forth above which are guaran-teed by the National I.abor Relations Act.Wt. Wtl.l. abolish the captain system in our nightdining room operations and reinstate the formerwaiter-waitress-busperson system as it existed prior toFebruary 23, 1976.WE wll.t. offer the following employees immediateand full reinstatement to their former positions in thenight dining room department dismissing if necessaryany one who may have been hired or assigned to per-form the work which they had been performing underthe waiter-waitress-busperson system, or, if those jobsno longer exist, to substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges, and make them whole for any loss of paythey may have suffered as a result of our discrimina-tion.Nancy ArtzGlendine BerntKaryn A. CiprianBetty CoxTim ZirkeJulie McKaigSue MyerMichael Miller298 HO IDAY INN OF1 PRRYSBlR(;. OHI()Inez FallonGloria HarriganSharon HessKathy KleinFlorena TaylorJanet KozlowskiVictoria LangloisTerry LynottBonnie McGeorgeDoris MullinsD)oug ()benshainGenevieve PaterniteStephen PrestiJoyce RechtineJoyce RobergePatricia RobertsMarge RollinsJim StefanelliWi wii.iL. upon request recognize and bargain withllotel & Restaurant Employees and Bartenders Lnion.L.ocal 86h8 AFL ('10. as the collective-hargaining rep-resentative of the employees in the unit describedabove respecting rates of paN. wages. hours or otherterms and conditions of employment and i an under-standing is reached embodN such understanding in asigned agreement.MOlOR INN ()1 PRRYSIBIR(, IN(.. I)/B/A 1()I1-DAY INN o01 PRRYSBUR(, O1ll()299